EXHIBIT 10(dd)

 

HUMANA INC.

RESTRICTED STOCK AGREEMENT

AND AGREEMENT NOT TO COMPETE OR SOLICIT

UNDER THE 2003 STOCK INCENTIVE PLAN

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) made as of [Date] by and between
HUMANA INC., a corporation duly organized and existing under the laws of the
State of Delaware (hereinafter referred to as the “Company”), and (Employee
Name), an employee of the Company (hereinafter referred to as “Grantee”).

 

WITNESSETH:

 

WHEREAS, the 2003 Stock Incentive Plan (the “Plan”), for certain employees and
non-employee Directors of the Company and its subsidiaries was approved by the
Company’s Board of Directors (the “Board”) and stockholders; and

 

WHEREAS, the Company desires to award to Grantee restricted shares of common
stock of the Company in accordance with the Plan.

 

NOW, THEREFORE, in consideration of the award of restricted stock to Grantee,
the premises and mutual covenants hereinafter set forth, and other good and
valuable consideration, the Company and Grantee agree as follows:

 

I. RESTRICTED STOCK GRANT

 

A. Purchase and Sale of Common Stock. Subject to the terms and conditions
hereinafter set forth, and in accordance with the provisions of the Plan, the
Company hereby grants to Grantee, and Grantee hereby accepts from the Company
[Shares Awarded] Shares. The purchase price, if any, for the Shares shall be
determined by the Committee, but shall not be less than par value of $.16 2/3
per share, except in the case of treasury shares for which no payment is
required.

 

B. Restrictions on Non-Vested Shares. Until such time as the Shares purchased
hereunder have become vested in accordance with Section I.C. (Shares which are
not vested are referred to herein as “Restricted Stock”), such Shares may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated. In
addition, such Restricted Stock shall be subject to forfeiture in accordance
with the provisions of Section I.D. Except for the restrictions provided for in
this Section I.B., Grantee shall have all of the rights of a stockholder with
respect to Restricted Stock including, but not limited to, the right to vote and
receive dividends, or other distributions paid or made with respect to the
Shares of Restricted Stock (other than dividends paid in Shares, which stock
dividends shall be subject to the same restrictions as apply to the Restricted
Stock with respect to which they were received).

 

C. Vesting of Shares.

 

1. None of the Restricted Stock shall vest until [Date], the [designated
anniversary date] anniversary of the date hereof, at which time it shall vest in
full.

 

2. Notwithstanding the foregoing, upon (i) the death or Disability of Grantee,
or (ii) a Change in Control, all restrictions shall lapse and all Shares of
Restricted Stock shall thereafter be immediately transferable and
nonforfeitable.



--------------------------------------------------------------------------------

3. Upon the Shares of Restricted Stock becoming vested, such Shares shall be
free of all restrictions provided for in this Section I.

 

D. Forfeiture. Upon the termination of Grantee’s employment with the Company
prior to the time the Shares of Restricted Stock have vested pursuant to Section
I.C., the Shares of Restricted Stock shall thereupon be forfeited immediately by
Grantee.

 

E. Retention of Stock Certificate. Notwithstanding that Grantee has been awarded
the Shares of Restricted Stock on the date hereof, the Company has caused all
Restricted Stock to be issued under a Certificate representing the Shares of
Restricted Stock prior to vesting, the Certificate shall bear the following
legend:

 

“The shares represented by this certificate have been issued pursuant to the
terms of the Humana Inc. 2003 Stock Incentive Plan and may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of in any manner except as set forth in the terms of the agreement
embodying the award of such shares dated [Date of Award].”

 

Upon the vesting of any Shares of Restricted Stock, Grantee shall have the right
to receive a certificate evidencing such vested stock and shall have the right
to have the legend provided for above removed from the Certificate representing
such vested Shares.

 

F. Taxes. Federal, state and local income taxes and other amounts as may be
required by law to be collected by the Company in connection with the grant or
vesting of an Award shall be paid by Grantee prior to the issuance of a
Certificate representing the shares.

 

G. Execution. If Grantee shall fail to execute this Agreement and return the
original to the Secretary of the Company, the Award shall be null and void.

 

II. AGREEMENT NOT TO COMPETE AND AGREEMENT NOT TO SOLICIT

 

A. Agreement Not To Compete. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee,
directly or indirectly, personally, or as an employee, officer, director,
partner, member, owner, shareholder, investor or principal of, or consultant or
independent contractor with, another entity, shall not:

 

Participate in any business which competes with the Company, including, without
limitation, health maintenance organizations, insurance companies or prepaid
health plan businesses, in which the Company has been actively engaged during
any part of the two (2) year period immediately preceding the Grantee’s
employment termination date (“Company Business”), in any of the markets in which
the Company is then currently doing business.

 

B. Agreement Not To Solicit. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee,
directly or indirectly, personally, or as an employee, officer, director,
partner, member, owner, shareholder, investor or principal of, or consultant or
independent contractor with, another entity, shall not:

 

1. Interfere with the relationship of the Company and any of its employees,
agents, representatives, consultants or advisors.



--------------------------------------------------------------------------------

2. Divert, or attempt to cause the diversion from the Company, any Company
Business, nor interfere with relationships of the Company with its
policyholders, agents, brokers, dealers, distributors, marketers, sources of
supply or customers.

 

3. Solicit, recruit or otherwise induce or influence any employee of the Company
to accept employment in any business which competes with the Company Business,
in any of the markets in which the Company is then currently doing business.

 

C. Effect of Termination of Employment.

 

1. In the event Grantee voluntarily resigns or is discharged by Company with
Cause at any time prior to the vesting of the Restricted Stock, the prohibitions
on Grantee set forth herein shall remain in full force and effect. For the
purposes of this Section II.C., “Cause” shall have the same meaning as in the
Company’s 2003 Stock Incentive Plan.

 

2. In the event Grantee is discharged by Company other than with Cause prior to
the vesting herein of the Restricted Stock, the prohibitions set forth in
Section II.A. shall remain in full force and effect only if the Company, solely
at its option, pays to Grantee an amount at least equal to Grantee’s then
current annual base salary, whether such amount is paid pursuant to this
provision or pursuant to any other severance or separation plan or other plan or
agreement between Grantee and Company.

 

3. In the event Grantee is discharged by Company other then with Cause prior to
vesting herein of the Restricted Stock, the prohibitions set forth in Section
II.B. above shall remain in full force and effect.

 

4. After the vesting of the Restricted Stock, the prohibitions on Grantee set
forth herein shall remain in full force and effect, except as otherwise provided
in Section II.D.

 

D. Effect Of Change In Control.

 

1. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section II.A. shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee’s employment termination
date with the Company or its successor, to the Grantee an amount at least equal
to Grantee’s then current annual base salary, plus Grantee’s maximum potential
bonus pursuant to any bonus plan in which Grantee participated as of the date of
the Change in Control. Such sums shall be in addition to any other amounts paid
or payable to Grantee with respect to other change in control agreements.

 

2. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section II.B. shall remain in full force and effect.

 

E. Governing Law. Notwithstanding any other provision herein to the contrary,
the provisions of this Section II of the Agreement, shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky without
regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section II to the
substantive law of another jurisdiction.

 

III. MISCELLANEOUS PROVISIONS

 

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. It is the intent of the parties
to this Agreement that the benefits of any appreciation of the underlying Common
Stock during the term of the Award shall be preserved in any event,



--------------------------------------------------------------------------------

including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.7 of the Plan. All obligations
imposed upon Grantee and all rights granted to Grantee and to the Company shall
be binding upon Grantee’s heirs and legal representatives.

 

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.

 

C. Governing Law. Except as to matters of federal law and as otherwise provided
herein, this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.
This Agreement shall also be governed by, and construed in accordance with, the
terms of the Plan.

 

E. No Employment Agreement. Nothing herein confers on the Grantee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Grantee’s employment or other service at any
time.

 

F. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

 

G. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Grantee, his/her assigns, and any person or
persons claiming through Grantee as to any rights hereunder.

 

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written.

 

ATTEST:

     

“Company”

 

HUMANA INC.

BY:       /s/       BY:       /s/         Secretary          

    Senior Vice President

        and General Counsel

       

“Grantee”

                /s/             Grantee Name